  Case 3:21-cv-00211-RAH-ECM-KCN Document 137 Filed 06/09/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION


 THE STATE OF ALABAMA, et al.

               Plaintiffs,
                                                  No. 3:21–cv–00211–RAH–ECM–KCN
 v.

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

               Defendants.


                                DEFENDANTS’ NOTICE
       Earlier today, the Census Bureau’s Data Stewardship Executive Policy Committee

(“DSEP” or “the committee”) announced that it “has selected the settings and parameters

for the Disclosure Avoidance System (DAS) for the 2020 Census redistricting data.” Ex.

A, U.S. Census Bureau, “Census Bureau Sets Key Parameters to Protect Privacy in 2020

Census Results” (June 9, 2021) at 1, https://perma.cc/2NFL-D66A. “In making its deci-

sions, DSEP gave significant consideration to the feedback [the Census Bureau] received

from [its] data users who analyzed the April 2021 demonstration data.” Id. at 2; see also

id. at 2–3 (listing examples of changes made based on user feedback). “After reviewing

feedback from the data user community regarding the April 2021 demonstration data,

the committee approved a revised algorithm that makes notable improvements in the

accuracy of the population counts for places, Minor Civil Divisions, American Indian and

Alaska Native tribal areas, and for race and ethnicity statistics, and ensures the accuracy

of data necessary for redistricting and Voting Rights Act enforcement.” Id. at 1.

       Further, “[t]he approved DAS production settings reflect a total privacy-loss

budget for the redistricting data product (represented by ‘ε,’ the Greek letter ‘epsilon’) of
  Case 3:21-cv-00211-RAH-ECM-KCN Document 137 Filed 06/09/21 Page 2 of 4




ε=19.61.” Id. at 1–2. “The chosen global privacy-loss budget of ε=19.61 is exponentially

higher than the ε=12.2 budget used in the April 2021 demonstration data” and thus “will

lead to lower noise infusion than that in the April 2021 demonstration data.” Id. at 2 (em-

phasis added). And the “increased privacy-loss budget . . . was primarily allocated to the

total population and race by ethnicity queries at the block group level and above.” Id.

       The “Disclosure Avoidance team will use these parameters to prepare the

TopDown Algorithm for final system integration testing in anticipation of the DAS ap-

plication phase of [the Census Bureau’s] data processing and related quality assurance
checks that will begin later this month.” Id. at 2. “The data will be run and quality

checked multiple times prior to release, which are yet further steps in the process that

will culminate in the states receiving the final redistricting numbers by August 16.” Id.

       “In September, the Census Bureau anticipates releasing a final set of demonstra-

tion data that applies the privacy-loss budget and settings from today’s decisions to the

2010 Census P.L. 94-171 redistricting data.” Id. at 3. “The Census Bureau will also release

the DAS production code base. This is a benefit of this Census’ algorithm-based system—

unlike the confidential swapping methods used in previous Censuses, the 2020 DAS al-

gorithm allows this level of transparency without risking the exposure of protected data.”

Id. “Details of the settings and technical parameters for the 2020 DAS will be shared in

the coming weeks.” Id.




                                            2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 137 Filed 06/09/21 Page 3 of 4




DATED: June 9, 2021                Respectfully submitted,

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   ALEXANDER K. HAAS
                                   Director, Federal Programs Branch

                                   BRAD P. ROSENBERG
                                   Assistant Director, Federal Programs Branch

                                   /s/ Elliott M. Davis
                                   ZACHARY A. AVALLONE
                                   ELLIOTT M. DAVIS (N.Y. Reg. No. 4596755)
                                   JOHN ROBINSON
                                   Trial Attorneys
                                   Civil Division, Federal Programs Branch
                                   U.S. Department of Justice
                                   1100 L St. NW
                                   Washington, DC 20005
                                   Phone: (202) 514-4336
                                   E-mail: elliott.m.davis@usdoj.gov


                                   Counsel for Defendants




                                    3
  Case 3:21-cv-00211-RAH-ECM-KCN Document 137 Filed 06/09/21 Page 4 of 4




                             CERTIFICATE OF SERVICE

      I hereby certify that on June 9, 2021, I filed with the Court and served on opposing

counsel through the CM/ECF system the foregoing document.



 DATED: June 9, 2021                        /s/ Elliott M. Davis
                                            ELLIOTT M. DAVIS (NY Reg. No. 4596755)
                                            Trial Attorney
                                            Civil Division, Federal Programs Branch
                                            U.S. Department of Justice
                                            1100 L St. NW
                                            Phone: (202) 514-4336
                                            E-mail: elliott.m.davis@usdoj.gov

                                            Counsel for Defendants




                                           4
